ACCEPTED
                                                                                                       01-14-00262-CV
                                                                                             FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                 3/23/2015 10:52:01 AM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                CLERK

                                       No. 01-14-00262-CV

                                      In the Court of Appeals
                                                                                 FILED IN
                                                for the                   1st COURT OF APPEALS
                              First Court of Appeals District of Texas        HOUSTON, TEXAS
                                     Sitting at Houston, Texas            3/23/2015 10:52:01 AM
                                                                          CHRISTOPHER A. PRINE
                                                                                   Clerk
                                       Guamnetta M. Briggs

                                                vs.

                    Bank of America and Federal National Mortgage Association


                              Appealed from the 131st District Court
                                    of Bexar County, Texas
                               The Honorable John D. Gabriel, Jr.


                            Motion to Dismiss for Want of Jurisdiction



    1. On January 8, 2015 the Clerk of the Court signed correspondence to the parties stating
       that unless appellant files a response demonstrating by citation to the law that this Court
       has jurisdiction of the appeal, this appeal will be dismissed for want of jurisdiction. See
       Tex. R. App. P. 42.3(a), 43.2(f).

    2. Appellant’s response was due no later than 5:00 p.m., January 28, 2015.

    3. Almost two full months have passed and no response has been filed.

    4. Appellee respectfully requests that the Court dismiss this appeal for want of jurisdiction,
       as it is in fact in interlocutory appeal.




Motion to Dismiss                                                                   Page 1
BDFTE No. 20100031406298
                                                  Respectfully submitted,


                                                  BARRETT DAFFIN FRAPPIER
                                                  TURNER & ENGEL, LLP


                                                  /s/Coury M. Jacocks_________________
                                                  Coury M. Jacocks
                                                  State Bar No. 24014306
                                                  15000 Surveyor Boulevard, Suite 100
                                                  Addison, TX 75001
                                                  couryj@bdfgroup.com
                                                  972-340-7961
                                                  972-341-0734 (Fax)

                                                  ATTORNEY FOR APPELLEES
                                                  BANK OF AMERICA, N.A. AND
                                                  FEDERAL NATIONAL MORTGAGE
                                                  ASSOCIATION

                              CERTIFICATE OF SERVICE

        On this 20th day of March, 2015 a true and correct copy of the foregoing was served
  upon Pro Se Appellants in accordance with the provision of the Texas Rules of Appellate
  Procedure as follows

  VIA CM RRR# 7196 9008 9115 0312 1782
  AND U.S. FIRST CLASS MAIL
  Guamnetta M. Briggs
  1927 North Pan Am Expressway
  San Antonio, Texas 78237

                                                  /s/Coury M. Jacocks_________________
                                                  Coury M. Jacocks




Motion to Dismiss                                                               Page 2
BDFTE No. 20100031406298